                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                   UNITED STATES DISTRICT COURT
                                  10                              NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                           CHRISTOPHER MANCINAS,
                                  12                                                           Case No. 18-cv-06235 NC (PR)
Northern District of California




                                                         Petitioner,
 United States District Court




                                  13                                                           ORDER TO SHOW CAUSE
                                                  v.
                                  14
                                           PEOPLE OF THE STATE OF
                                  15       CALIFORNIA,
                                  16                     Respondent.
                                  17

                                  18
                                                 Petitioner, a state prisoner proceeding pro se, seeks a writ of habeas corpus pursuant
                                  19
                                       to 28 U.S.C. § 2254. 1 Petitioner’s filing fee is due on January 7, 2019. For the reasons
                                  20
                                       that follow, the court orders Respondent to show cause why the petition should not be
                                  21
                                       granted.
                                  22
                                       ///
                                  23

                                  24
                                       1
                                           Petitioner has consented to magistrate judge jurisdiction. Dkt. No. 4.
                                  25
                                       Case No. 18-cv-06235 NC (PR)
                                  26   ORDER TO SHOW CAUSE
                                  27                                                       1
                                  28
                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                   4   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   5   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   6   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975).
                                   7          A district court shall “award the writ or issue an order directing the respondent to

                                   8   show cause why the writ should not be granted, unless it appears from the application that

                                   9   the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary

                                  10   dismissal is appropriate only where the allegations in the petition are vague or conclusory,

                                  11   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                  12
                                       490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).
Northern District of California
 United States District Court




                                       B.     Petitioner’s Claim
                                  13
                                              Petitioner raises one claim in his federal petition: whether there was insufficient
                                  14
                                       evidence to convict him for actively participating in a criminal street gang under California
                                  15
                                       Penal Code section 182.66(a). The court orders Respondent to show cause why the
                                  16
                                       petition should not be granted as to this claim.
                                  17
                                                                             CONCLUSION
                                  18
                                              For the foregoing reasons:
                                  19
                                              1. The Clerk of the Court is directed to serve a Magistrate Judge jurisdiction
                                  20
                                       consent form, a copy of this Order, and the petition, and all attachments thereto, on
                                  21
                                       Respondent and Respondent’s attorney, the Attorney General of the State of California.
                                  22
                                       Respondent shall file his Magistrate Judge jurisdiction consent form no later than thirty
                                  23
                                       (30) days from the filing date of this Order.
                                  24
                                              2. Respondent is directed to file with the court and serve on Petitioner, within sixty
                                  25
                                       Case No. 18-cv-06235 NC (PR)
                                  26   ORDER TO SHOW CAUSE
                                  27                                                   2
                                  28
                                   1   (60) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                   2   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                   3   should not be granted based on the claim found cognizable herein. Respondent must file
                                   4   with the answer and serve on Petitioner a copy of all portions of the state trial record that
                                   5   have been transcribed previously and that are relevant to a determination of the issue
                                   6   presented by the petition.
                                   7            If Petitioner wishes to respond to the answer, he must do so by filing a traverse with
                                   8   the Court and serving it on Respondent within thirty (30) days of the date the answer is
                                   9   filed.
                                  10            3. Respondent may file, within sixty (60) days, a motion to dismiss on procedural
                                  11   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                  12   Rules Governing Section 2254 Cases. If Respondent files such a motion, Petitioner must
Northern District of California
 United States District Court




                                  13   file with the Court and serve on Respondent an opposition or statement of non-opposition
                                  14   within twenty-eight (28) days of the date the motion is filed, and Respondent must file
                                  15   with the court and serve on Petitioner a reply within fourteen (14) days of the date any
                                  16   opposition is filed.
                                  17            4. Petitioner is reminded that all communications with the court must be served on
                                  18   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner
                                  19   must keep the court informed of any change of address and must comply with the court’s
                                  20   orders in a timely fashion. Failure to do so may result in the dismissal of this action for
                                  21   failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  22            IT IS SO ORDERED.
                                  23
                                       DATED:          November 28, 2018
                                  24                                                       NATHANAEL M. COUSINS
                                                                                           United States Magistrate Judge
                                  25
                                       Case No. 18-cv-06235 NC (PR)
                                  26   ORDER TO SHOW CAUSE
                                  27                                                   3
                                  28
